     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 1 of 18 Page ID #:1



 1   CRAIG P. FAGAN, State Bar No. 149556
     LAW OFFICES OF CRAIG P. FAGAN
 2   4512 4th Street
     La Mesa, CA 91941
 3   Telephone: (619) 528-9600
     Facsimile: (619) 303-4814
 4   email: cpfagan@faganlegal.com
 5   Attorneys for all Plaintiffs
 6

 7
                                    UNITED STATES DISTRICT COURT
 8
                                    CENTRAL DISTRICT OF CALIFORNIA
 9
                                          SOUTHERN DIVISION
10

11

12   ESTELA GARCIA, an Individual; IRMA )           No.
     CALDERON-CHAVEZ, an Individual; )
13   LORENA GONZALEZ, an Individual,          )     COMPLAINT FOR MONETARY,
                                              )     DECLARATORY,               AND
14         Plaintiffs,                        )     INJUNCTIVE RELIEF; DEMAND
                                              )     FOR TRIAL BY JURY
15      v.                                    )     ___________________________
                                              )
16   SOUTH           COAST        TERRACE)
     CONDOMINIUM ASSOCIATION, a )
17   California Corporation; POWERSTONE )
     PROPERTY MANAGEMENT, INC., a )
18   California Corporation; TINA MORALES, an )
     Individual; and DOES 1 through 10, )
19   Inclusive,                               )
                                              )
20         Defendants                         )
                                              )
21   ______________________________
22

23

24

25

26

27

28
                                            COMPLAINT                                1
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 2 of 18 Page ID #:2



 1                                                         I.
 2                                               INTRODUCTION
 3

 4                   1.      This action seeks monetary, declaratory, and injunctive relief against Defendants
 5   for discriminating against Plaintiffs on the base of familial status and race in the operation of the South
 6   Coast Terrace condominium complex located at 1001 W. Stevens, Santa Ana, CA (hereinafter “the
 7   Subject Property” or “the complex”) for coercing, intimidating, threatening, or interfering with Plaintiffs
 8   in the exercise or enjoyment of, or on account of their having exercised or enjoyed, or on account of their
 9   having aided or encouraged any other person in the exercise or enjoyment of, any right granted or protected
10   by the Fair Housing Act and/or the Fair Employment and Housing Act in violation of the Fair Housing Act
11   of 1968, as amended, 42 U.S.C. §§3601 et seq.
12

13                                                         II.
14                                        JURISDICTION AND VENUE
15

16                   2.      Jurisdiction is conferred upon this Court pursuant to 28 U.S.C. §1331 in that the
17   claims alleged herein arise under the laws of the United States. This Court has supplemental jurisdiction
18   pursuant to 28 U.S.C. §1367 to hear and determine Plaintiffs' state law claims because those claims are
19   related to Plaintiffs' federal law claims and arise out of a common nucleus of related facts. Plaintiffs' state
20   law claims are related to Plaintiffs' federal law claims such that those claims form part of the same case
21   or controversy under Article III of the United States Constitution.
22

23                   3.      Venue is proper in that the claims alleged herein arose within the City of Santa Ana,
24   Orange County, California.
25

26

27

28

                                                  COMPLAINT                                                       2
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 3 of 18 Page ID #:3



 1                                                       III.
 2                                                   PARTIES
 3

 4                  4.      Plaintiff Estela Garcia lives with her children at the Subject Property, and has done
 5   so at all times since 2009.
 6                  5.      Plaintiff Irma Calderon-Chavez has lived at the Subject Property with her children
 7   at all times since 2011.
 8                  6.      Plaintiff Lorena Gonzalez has lived at the Subject Proeperty with her children at all
 9   times since 2012.
10                  7.      Defendant South Coast Terrace Condominium Association, a California
11   Corporation, owns, operates, and manages the Subject Property. The Subject Property is a condominium
12   complex, with individual units owned by individuals, but with South Coast Terrace Condominium
13   Association owning and operating all common areas and facilities for the Subject Property, as well as
14   enforcing all rules at the complex. Defendant South Coast Terrace Condominium Association lists its
15   principal place of business as being Irvine, Orange County, California.
16                  8.      Defendant Powerstone Property Management, Inc., a California Corporation, has
17   managed the Subject Property at all times herein, and has been hired in such capacity by Defendant South
18   Coast Terrace Condominium Association. Defendant Powerstone Property Management, Inc. lists its
19   principal place of business as being Irvine, Orange County, California.
20                  9.      Defendant Tina Morales is an individual, who lives at the Subject Property in Santa
21   Ana, Orange County, California. As referenced in the facts below, Ms. Morales has been a member of the
22   board for Defendant South Coast Terrace Condominium Association, at the times referenced below.
23                  10.     Each defendant is, and at all times herein relevant was, the agent, employee, or
24   representative of each other defendant, in doing the acts or in omitting to act as alleged in this compliant,
25   was acting within the course and scope of his or her actual or apparent authority pursuant to such agency;
26   or the alleged acts or omissions of each defendant as agent were subsequently ratified and adopted by each
27   defendant as principal.
28

                                                 COMPLAINT                                                      3
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 4 of 18 Page ID #:4



 1                                                       IV.
 2                                                     FACTS
 3

 4                  11.     All Defendants, acting individually and in concert with others, directly and through
 5   agents, have engaged in a pattern or practice of discrimination against plaintiffs because of familial status
 6   and race, in the operation of the Subject Property. Defendants continue to engage in such a pattern or
 7   practice of discrimination so as to constitute a continuing violation.
 8                  12.     In 2009, Plaintiff Estela Garcia moved into the Subject Property. The Subject
 9   Property is owned and run by Defendant South Coast Terrace Condominium Association, a California
10   Corporation, and is managed by Defendant Powerstone Property Management, Inc., a California
11   Corporation. Ms. Garcia rents at the property with her two minor children, N.S. and D.R.
12                  13.     Since at least 2015 to the present, Ms. Garcia has been harassed by a member of the
13   South Coast Terrace Condominium Association board, Defendant Tina Morales. Ms. Morales has
14   regularly harassed children who play in common areas of the property. She has repeatedly advised Ms.
15   Garcia and her children that playing in common areas is not allowed. A common tool of intimidation
16   employed by Ms. Garcia is to film children with her smartphone, when they are playing in common
17   areas. Whenever Ms. Morales is questioned about why she is filming children, she informs residents that
18   she will use the footage of children playing to show to the board, as a means to get the families in trouble
19   for allowing their children to play outside.
20                  14.     In early October 2019, Ms. Garcia’s children were outside in the common area, at
21   about 6:30 in the early evening. The children were simply standing and talking. Upon seeing this, Ms.
22   Morales came out with her smartphone, and began to film the children. The children questioned why they
23   were being filmed, and Ms. Morales informed them that she was going to use the footage, to show it to the
24   board. There were several other families from the complex who had children playing outside on this
25   occasion. After the incident, twenty five of the residents at the complex signed a letter, and sent it to
26   Defendants. The letter specifically advised Defendants that Ms. Morales had been harassing families with
27   children for years, and that nothing had been done. The letter also mentioned that children felt unsafe, and
28

                                                    COMPLAINT                                                   4
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 5 of 18 Page ID #:5



 1   needed protection The letter asked Defendants to intervene, and help. Defendants did nothing.
 2                  15.     In May 2019, Ms. Garcia and her family were having a barbecue, to celebrate N.S.’s
 3   sixth-grade graduation. N.S. also had some friends over, sharing the occasion with her. At this time, the
 4   children were playing in the common areas at the complex. Upon seeing this, Ms. Morales came out with
 5   her smartphone, and begin filming the children. A while later, Ms. Morales called a security guard at the
 6   property, and instructed him to give Ms. Garcia a warning notice for letting her children play outside. The
 7   security guard specifically informed Ms. Garcia, “Here is a warning for your children playing outside.” The
 8   security guard also informed Ms. Garcia that “Your kids cannot have visitors outside.” The warning was
 9   patently unreasonable, as the children were not engaging in any obstructive or harmful activities, but were
10   simply playing.
11                  16.     These are only a few of the times that Ms. Morales has harassed Ms. Garcia and her
12   kids. Over the last 5 years, Ms. Morales has repeatedly informed Ms. Garcia and her children that children
13   are not allowed to play outside.
14                  17.     In 2016, one of the renters at the complex, a woman named Esther Rodriguez, spoke
15   to the property manager from Powerstone Property Management, Inc., Eric Douphner, about the repeated
16   harassment by Ms. Morales against families with children at the complex. At that time, Mr. Douphner
17   explained to Ms. Rodriguez that Ms. Morales was not on the board, but that she was a volunteer that
18   worked with the board. Be that as it may, neither Mr. Douphner, nor Defendants, took any steps to
19   intervene and stop Ms. Morales’s conduct. She has been left to do as she pleases.
20                  18.     In May 2019, Ms. Garcia spoke to Mr. Douphner about Ms. Morales, and how she
21   was harassing families with children. She explained to Mr. Douphner that Ms. Morales was harassing
22   children, by constantly filming them while they played. At that time, Ms. Douphner confirmed that Ms.
23   Morales was, in fact, a board member of South Coast Terrace Condominium Association. When Ms.
24   Garcia asked for his help, Mr. Douphner informed her that the only thing Ms. Garcia could do was to vote
25   Ms. Morales off the board. Ms. Douphner informed Ms. Garcia that the board could not control Ms.
26   Morales, and that they could not control “how she speaks” or “what she does.” Mr. Douphner then
27   informed Ms. Garcia that they only wanted the residents to comply with the rules. He then asked if she had
28

                                                 COMPLAINT                                                    5
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 6 of 18 Page ID #:6



 1   a copy of the rules, to which she replied that she did not. Mr. Douphner then proceeded to inform Ms.
 2   Garcia that the rules were posted at the complex, and that children were not allowed to play with balls,
 3   skateboards, scooters, etc. Indeed, there is a physical sign posted at the property, which specifically states,
 4   “No skateboarding, bicycle riding, roller skating, rollerblading, ball playing, or children playing in the
 5   parking lot. No soliciting, loitering . . .”
 6                   19.     During this May 2019 discussion, Ms. Garcia also informed Ms. Douphner that she
 7   would like to come to a board meeting, and tell the board that Ms. Morales was filming the children. Mr.
 8   Douphner informed her that she could not do so, since she was not an owner. Rather, he informed her that
 9   the owner of her unit would have to come with her to a board meeting. Ms. Garcia was unable to
10   subsequently get the owner of her unit to come to a meeting, so the issue was not presented to the
11   board. Ms. Douphner did nothing to intercede, to fix the problem with Ms. Morales.
12                   20.     In October 2019, Ms. Rodriguez spoke to Mr. Douphner, and expressed concern that
13   Ms. Morales was harassing children who played, and was filming them when they played. Ms. Rodriguez
14   asked for Mr. Douphner to intervene, and to help the families. Mr. Douphner informed her that he could
15   not do anything. He informed her that other residents needed to vote Ms. Morales out of office. The request
16   was patently unreasonable, as most of the complaining residents were renters, who had no voting rights. At
17   this same time, Mr. Douphner also informed Mr. Rodriguez that she needed to come to a board meeting,
18   and present her concern. Ms. Rodriguez, who is a renter, informed Mr. Douphner that he needed to
19   intervene now. He refused. Ms. Rodriguez concluded the discussion by informing Mr. Douphner that Ms.
20   Morales’s harassment had been going on for years, but that Defendants had done nothing to stop it.
21                   21.     Plaintiff Irma Calderon-Chavez is Mexican, and has rented at the complex since
22   2011. She lives at the complex with her two children, Diana, who is 21, and A.C., who is 16-years-old.
23   During the time that Ms. Calderon-Chavez has lived at the complex, Ms. Morales has repeatedly hurled
24   racial insults at her and her children. This pattern of racial harassment against Ms. Calderon-Chavez and
25   her children has taken place on a consistent basis starting in 2012, continuing until this day. As far back
26   as 2012, Ms. Calderon-Chavez wrote a letter to the board for South Coast Terrace Condominium
27   Association, informing them that Ms. Morales was repeatedly hurling racial insults at her and her kids,
28

                                                    COMPLAINT                                                     6
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 7 of 18 Page ID #:7



 1   making statements such as “black Indian” “fucking bitch” “whore” and other insults. The letter informed
 2   the board that she had called the police on Ms. Morales. Thereafter, Ms. Calderon-Chavez went to a board
 3   meeting in September 2012, along with the owner of her unit, to tell what had happened to her. Ms.
 4   Morales was at the meeting, but, upon seeing Ms. Calderon-Chavez, Ms. Morales fled the
 5   meeting. Nonetheless, Ms. Calderon-Chavez stayed at the meeting, and informed the board of Ms.
 6   Morales’s conduct. The board promised to do something about Ms. Morales’s conduct, but subsequently
 7   did nothing.
 8                  22.     Unfortunately, the lack of intervention by Defendants spurned on Ms. Morales’s
 9   behavior. Since that time, Ms. Morales, to this day, continues to hurl racial insults with impunity at Ms.
10   Calderon-Chavez and her children, using words such as “you illegal Mexican” “I’ll call Immigration”
11   “fucking Indian” “fucking crazy” and “black Indian.” During this same period of time, Ms. Morales has
12   threatened to get Ms. Calderon-Chavez evicted.
13                  23.     In or about July 2018, Ms. Calderon-Chavez spoke with a board member, vice
14   president Ipolito Arellano, and informed him about the constant racial harassment by Ms. Morales against
15   her and her children. Mr. Arellano promised to do something about the harassment, but subsequently did
16   nothing.
17                  24.     Thereafter, almost a year later, in or about July 2019, Ms. Calderon-Chavez spoke
18   to Mr. Arellano again about the constant racial harassment by Ms. Morales against her and her
19   children. Once again, Mr. Arellano promised to speak to Ms. Morales about the problem, but nothing was
20   subsequently done. Over the years, Ms. Calderon-Chavez has also tried to speak directly to Ms. Morales
21   about the racial harassment, but Ms. Morales has simply laughed it off.
22                  25.     Plaintiff Lorena Gonzalez has rented at the complex since 2012. She lives at the
23   complex with her minor children, Y.M. and E.M.
24                  26.     Ms. Gonzalez lives near Ms. Morales. Ms. Gonzalez and her children are
25   Mexican. Many times when Ms. Gonzalez’s children play outside on their balcony, Ms. Morales yells at
26   them, saying things such as “you noisy-ass kids.” Ms. Gonzalez’s kids are currently 7-years-old and 3-
27   years-old. The yelling by Ms. Morales is so intimidating, that her children no longer want to play outside
28

                                                COMPLAINT                                                    7
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 8 of 18 Page ID #:8



 1   on their balcony. Worse yet, Defendants have twice sent written warning notices to Ms. Gonzalez, advising
 2   her that her children were too noisy. The complaints were unreasonable, as her children were simply
 3   playing like normal children in the middle of the daytime.
 4                   27.     During Ms. Gonzalez’s entire tenancy, Ms. Morales has also regularly hurled racial
 5   insults at her and her children. These insults continue until this day. Ms. Morales has repeatedly made
 6   statements such as, “fucking Mexican” “fucking illegal” “I’m going to take you to Immigration.” Ms.
 7   Morales has also yelled at Ms. Gonzalez’s children, “Shut up, you fucking illegal kids.” This pattern of
 8   harassment has occurred hundreds of times over the years.
 9                   28.     On at least seven different occasions over the last two years, Ms. Gonzalez has
10   spoken to Mr. Arellano about Ms. Morales’s constant racial harassment against her and her children. On
11   each occasion, Mr. Arellano has promised to help, but has subsequently done nothing.
12                   29.     At no time during the entire time of Plaintiffs’ tenancy has any Defendant tried to
13   stop Ms. Morales from her racial attacks.
14

15                                                          V.
16                                                     INJURIES
17

18                   30.     By reason of Defendants' unlawful acts and practices, Plaintiffs have suffered loss
19   of important housing opportunities, violation of their civil rights, deprivation of the full use and enjoyment
20   of their tenancy, and emotional distress and physical injury, humiliation and mental anguish, physical
21   distress, impairment of health, fear, stress, including bodily injury such as stomach aches; knots in
22   stomach; head aches; high blood pressure; sleep loss; feelings of depression, discouragement, anger,
23   nervousness; trouble sleeping; and reliving the experience; and other special and general damages
24   according to proof. Accordingly, Plaintiffs are entitled to compensatory damages.
25                   31.     In doing the acts of which Plaintiffs complain, defendants and their agents and
26   employees intentionally or recklessly violated Plaintiffs' civil rights. Accordingly, all plaintiffs are entitled
27   to punitive damages.
28

                                                   COMPLAINT                                                        8
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 9 of 18 Page ID #:9



 1                   32.     There now exists an actual controversy between the parties regarding defendants'
 2   duties under federal and state fair housing laws. Accordingly, all plaintiffs are entitled to declaratory relief.
 3                   33.     Unless enjoined, Defendants will continue to engage in the unlawful acts and the
 4   pattern or practice of discrimination described above.
 5

 6                                                         VI.
 7                                                  FIRST CLAIM
 8                                                (Fair Housing Act)
 9                                         Familial Status Discrimination
10        As Against Defendants South Coast Terrace Condominium Association and Powerstone
11                                           Property Management, Inc.
12

13                   34.     All Plaintiffs reallege and incorporate by reference paragraphs 1 through 33 of the
14   complaint herein.
15                   35.     Defendants South Coast Terrace Condominium Association and Powerstone
16   Property Management, Inc. have injured plaintiffs in violation of the federal Fair Housing Act by
17   committing the following discriminatory housing practices:
18                   A.      Refusing to rent after the making of a bona fide offer; refusing to negotiate for the
19   rental of, or otherwise making unavailable or denying, a dwelling to any person because of familial status,
20   in violation of 42 U.S.C. §3604(a);
21                   B.      Discriminating in the terms, conditions, and privileges of the rental of a dwelling
22   because of familial status in violation of 42 U.S.C. §3604(b);
23                   C.      Making, printing, or publishing notices, statements, or advertisements, with respect
24   to the rental of a dwelling that indicates a preference, limitation, or discrimination based on race, or an
25   intention to make any such preference, limitation, or discrimination in violation of 42 U.S.C. §3604(c);
26                   D.      Coercing, intimidating, threatening, or interfering with persons in their exercise or
27   enjoyment of, or on account of their having exercised or enjoyed, or on account of their having aided or
28

                                                   COMPLAINT                                                        9
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 10 of 18 Page ID #:10



 1    encouraged any other person in the exercise or enjoyment of, any right granted by or protected by the Fair
 2    Housing Act in violation of 42 U.S.C. §3617.
 3

 4                                               SECOND CLAIM
 5                                               (Fair Housing Act)
 6                                             Racial Discrimination
 7        As Against Defendants South Coast Terrace Condominium Association and Tina Morales
 8

 9                   36.     Plaintiffs Irma Calderon-Chavez and Lorena Gonzalez reallege and incorporate by
10    reference paragraphs 1 through 35 of the complaint herein.
11                   37.     Defendants South Coast Terrace Condominium Association and Tina Morales have
12    injured plaintiffs Irma Calderon-Chavez and Lorena Gonzalez in violation of the federal Fair Housing Act
13    by committing the following discriminatory housing practices:
14                   A.      Refusing to rent after the making of a bona fide offer; refusing to negotiate for the
15    rental of, or otherwise making unavailable or denying, a dwelling to any person because of race, in
16    violation of 42 U.S.C. §3604(a);
17                   B.      Discriminating in the terms, conditions, and privileges of the rental of a dwelling
18    because of race, including without limitation committing acts of racial discrimination against Plaintiffs
19    Irma Calderon-Chavez and Lorena Gonzalez and their families, and by refusing to intercede and stop
20    Defendant Tina Morales from committing acts of racism and making racial slurs toward Plaintiffs Irma
21    Calderon-Chavez and Lorena Gonzalez and their children because of race, as well as threatening to evict
22    plaintiffs for having complained of such racism, in violation of 42 U.S.C. §3604(b);
23                   C.      Making, printing, or publishing notices, statements, or advertisements, with respect
24    to the rental of a dwelling that indicates a preference, limitation, or discrimination based on race, or an
25    intention to make any such preference, limitation, or discrimination in violation of 42 U.S.C. §3604(c);
26                   D.      Coercing, intimidating, threatening, or interfering with persons in their exercise or
27    enjoyment of, or on account of their having exercised or enjoyed, or on account of their having aided or
28

                                                  COMPLAINT                                                   10
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 11 of 18 Page ID #:11



 1    encouraged any other person in the exercise or enjoyment of, any right granted by or protected by the Fair
 2    Housing Act in violation of 42 U.S.C. §3617.
 3

 4                                                  THIRD CLAIM
 5                                (California Fair Employment and Housing Act)
 6                                          Familial Status Discrimination
 7         As Against Defendants South Coast Terrace Condominium Association and Powerstone
 8                                            Property Management, Inc.
 9

10                    38.     All Plaintiffs reallege and incorporate by reference paragraphs 1 through 37 of the
11    complaint herein.
12                    39.     Defendants South Coast Terrace Condominium Association and Powerstone
13    Property Management, Inc. have injured plaintiffs in violation of the California Fair Employment and
14    Housing Act by committing the following discriminatory housing practices:
15                    A.      Discriminating in the terms, conditions, and privileges of the rental of a dwelling
16    because of familial status in violation of California Government Code §§12955(a);
17                    B.      Making, printing, or publishing notices, statements, or advertisements, with respect
18    to the rental of a dwelling that indicates a preference, limitation, or discrimination based on familial status,
19    or an intention to make any such preference, limitation, or discrimination in violation of California
20    Government Code §12955(c);
21                    C.      Expressing a preference for or limitation on a renter because of familial status in
22    violation of California Government Code §12955(d);
23                    D.      Harassing, evicting, or otherwise discriminating against any person in the rental of
24    housing accommodations where the dominant purpose is retaliation against a person who, among other
25    things, has opposed practices unlawful under the Fair Employment and Housing Act, in violation of
26    California Government Code §12955(f);
27                    E.      Threatening, intimidating, or interfering with persons in their enjoyment of a
28

                                                    COMPLAINT                                                     11
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 12 of 18 Page ID #:12



 1    dwelling because of familial status in violation of California Government Code §12955.7.
 2

 3                                               FOURTH CLAIM
 4                               (California Fair Employment and Housing Act)
 5                                         Racial Status Discrimination
 6        As Against Defendants South Coast Terrace Condominium Association and Tina Morales
 7

 8                   40.     Plaintiffs Irma Calderon-Chavez and Lorena Gonzalez reallege and incorporate by
 9    reference paragraphs 1 through 39 of the complaint herein.
10                   41.     Defendants South Coast Terrace Condominium Association and Tina Morales have
11    injured plaintiffs Irma Calderon-Chavez and Lorena Gonzalez in violation of the California Fair
12    Employment and Housing Act by committing the following discriminatory housing practices:
13                   A.      Discriminating in the terms, conditions, and privileges of the rental of a dwelling
14    because of race in violation of California Government Code §§12955(a);
15                   B.      Making, printing, or publishing notices, statements, or advertisements, with respect
16    to the rental of a dwelling that indicates a preference, limitation, or discrimination based on race, or an
17    intention to make any such preference, limitation, or discrimination in violation of California Government
18    Code §12955(c);
19                   C.      Expressing a preference for or limitation on a renter because of race in violation of
20    California Government Code §12955(d);
21                   D.      Harassing, evicting, or otherwise discriminating against any person in the rental of
22    housing accommodations where the dominant purpose is retaliation against a person who, among other
23    things, has opposed practices unlawful under the Fair Employment and Housing Act, in violation of
24    California Government Code §12955(f);
25                   E.      Threatening, intimidating, or interfering with persons in their enjoyment of a
26    dwelling because of race in violation of California Government Code §12955.7.
27

28

                                                  COMPLAINT                                                   12
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 13 of 18 Page ID #:13



 1                                                 FIFTH CLAIM
 2                                      (California Unruh Civil Rights Act)
 3                                          Racial Status Discrimination
 4    As Against Defendants South Coast Terrace Condominium Association and Tina Morales
 5

 6                   42.     Plaintiffs Irma Calderon-Chavez and Lorena Gonzalez reallege and incorporate by
 7    reference paragraphs 1 through 41 of the complaint herein.
 8                   43.     Defendants South Coast Terrace Condominium Association and Tina Morales have
 9    injured plaintiffs Irma Calderon-Chavez and Lorena Gonzalez in violation of the Unruh Civil Rights Act,
10    California Civil Code §51 et seq. by discriminating against them in the operation of the Subject Property,
11    a business establishment, because of race.
12                   44.     Pursuant to the Unruh Civil Rights Act, plaintiffs are entitled to statutory damages,
13    among other remedies, of up to three times their actual damages as determined by the trier of fact, but no
14    less than $4,000.00 for each violation by each defendants.
15

16                                                 SIXTH CLAIM
17                                                   (Negligence)
18         As Against Defendants South Coast Terrace Condominium Association and Powerstone
19                                           Property Management, Inc.
20

21                   45.     All Plaintiffs reallege and incorporate by reference paragraphs 1 through 44 of the
22    complaint herein.
23                   46.     Defendants South Coast Terrace Condominium Association and Powerstone
24    Property Management, Inc. owed plaintiffs a duty to operate the Subject Property in a manner that was free
25    from unlawful familial status discrimination, and to hire, train, supervise, and discipline their employees
26    and themselves to fulfill that duty. Defendants negligently violated that duty by discriminating against
27    families with children on account of their familial status. Defendants' violation of that duty was the result
28

                                                   COMPLAINT                                                   13
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 14 of 18 Page ID #:14



 1    of negligence, including, but not limited to:
 2                   A.      Defendants' negligent failure to hire persons who were familiar with the
 3    requirements of state and federal fair housing laws;
 4                   B.      Defendants' negligent failure to train their employees and themselves regarding the
 5    requirements of state and federal fair housing laws;
 6                   C.      Defendants' negligent failure to supervise their employees and themselves regarding
 7    compliance with the requirements of state and federal fair housing laws; and
 8                   D.      Defendants’ negligent failure to follow standard, recognized rental practices of the
 9    community;
10                   E.      Defendants’ negligent failure to exercise the ordinary and reasonable care and
11    diligence required of a housing provider in the operation and management of the subject rental premises;
12    and/or
13                   F.      Defendants’ negligent failure to discipline or terminate employees and board
14    members who failed to comply with the requirements of state and federal fair housing rights laws.
15                   47.     As a legal result of defendants' negligent conduct, the plaintiffs have suffered loss
16    of an important housing opportunity, violation of their civil rights, deprivation of the full use and
17    enjoyment of their tenancy, invasion of the private right of occupancy, wrongful eviction, and bodily
18    injury, including severe humiliation, physical and emotional distress.
19

20                                              SEVENTH CLAIM
21                                                    (Negligence)
22                  As Against Defendant South Coast Terrace Condominium Association
23

24                   48.     Plaintiffs Irma Calderon-Chavez and Lorena Gonzalez reallege and incorporate by
25    reference paragraphs 1 through 47 of the complaint herein.
26

27                   49.     Defendant South Coast Terrace Condominium Association owed plaintiffs a duty
28

                                                  COMPLAINT                                                   14
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 15 of 18 Page ID #:15



 1    to operate the Subject Property in a manner that was free from unlawful racial discrimination, and to hire,
 2    train, supervise, and discipline their board members and themselves to fulfill that duty. Defendant
 3    negligently violated that duty by failing and refusing to intercede and stop Defendant Tina Morales from
 4    committing acts or racism and making racial slurs toward Plaintiffs and their children because of race, as
 5    well as threatening to evict plaintiffs for having complained of such racism. Defendant's violation of that
 6    duty was the result of negligence, including, but not limited to:
 7                   A.      Defendant's negligent failure to train their board members and themselves regarding
 8    the requirements of state and federal fair housing laws;
 9                   B.      Defendant's negligent failure to supervise their board members regarding compliance
10    with the requirements of state and federal fair housing laws; and
11                   C.      Defendant’s negligent failure to follow standard, recognized rental practices of the
12    community;
13                   D.      Defendant’s negligent failure to exercise the ordinary and reasonable care and
14    diligence required of a housing provider in the operation and management of the subject rental premises;
15    and/or
16                   E.      Defendant’s negligent failure to discipline, recall, or terminate board members who
17    failed to comply with the requirements of state and federal fair housing rights laws.
18                   50.     As a legal result of defendants' negligent conduct, the plaintiffs have suffered loss
19    of an important housing opportunity, violation of their civil rights, deprivation of the full use and
20    enjoyment of their tenancy, invasion of the private right of occupancy, wrongful eviction, and bodily
21    injury, including severe humiliation, physical and emotional distress.
22

23    ***
24    ***
25    ***
26    ***
27

28

                                                  COMPLAINT                                                   15
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 16 of 18 Page ID #:16



 1                                               EIGHTH CLAIM
 2                                          (Unfair Business Practices)
 3         As Against Defendants South Coast Terrace Condominium Association and Powerstone
 4                                          Property Management, Inc.
 5

 6                   51.     All Plaintiffs reallege and incorporate by reference paragraphs 1 through 50 of the
 7    complaint herein.
 8                   52.     In acting as herein alleged, defendants have engaged in a pattern or practice of
 9    unlawful discrimination based upon familial status in the operation of the Subject Property, a business
10    establishment, and therefore have engaged in acts of unfair competition as the same is defined in California
11    Business & Professions Code §17200 et seq.
12

13                                                NINTH CLAIM
14                                          (Unfair Business Practices)
15                  As Against Defendant South Coast Terrace Condominium Association
16

17                   53.     All Plaintiffs reallege and incorporate by reference paragraphs 1 through 52 of the
18    complaint herein.
19                   54.     In acting as herein alleged, Defendant South Coast Terrace Condominium
20    Association has engaged in a pattern or practice of unlawful discrimination based upon race in the
21    operation of the Subject Property, a business establishment, and therefore have engaged in acts of unfair
22    competition as the same is defined in California Business & Professions Code §17200 et seq.
23

24    ***
25    ***
26    ***
27    ***
28

                                                  COMPLAINT                                                   16
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 17 of 18 Page ID #:17



 1                                                       VII.
 2                                            PRAYER FOR RELIEF
 3

 4                   WHEREFORE, all plaintiffs pray for entry of judgment against all defendants that:
 5

 6           1.      Awards compensatory and punitive damages according to proof;
 7           2.      Declares that defendants have violated the provisions of the applicable federal and state
 8    fair housing laws;
 9           3.      Enjoins all unlawful practices complained about herein and imposes affirmative
10    injunctive relief requiring defendants, their partners, agents, employees, assignees, and all persons
11    acting in concert or participating with them, to take affirmative action to provide equal housing
12    opportunities to all tenants and prospective tenants regardless of familial status or race;
13           4.      Awards statutory damages to plaintiffs pursuant to the Unruh Civil Rights Act;
14           5.      Awards pre-judgment interest and post-judgment interest as provided for by law;
15           6.      Awards costs of suit herein incurred, including reasonable attorneys' fees; and
16           7.      Awards all such other and further relief as the Court may deem proper.
17

18    Dated: January 10, 2020                               LAW OFFICES OF CRAIG P. FAGAN
19

20                                                          By: /s/Craig P. Fagan
                                                            Craig P. Fagan
21                                                          Attorneys for all Plaintiffs
22

23

24

25

26

27

28

                                                  COMPLAINT                                                   17
     Case 8:20-cv-00053-JLS-KES Document 1 Filed 01/10/20 Page 18 of 18 Page ID #:18



 1                                                       VIII.
 2                                                JURY DEMAND
 3
                       Pursuant to Rule 38 of the Federal Rules of Civil Procedure, plaintiffs hereby request a
 4

 5    trial by jury.
 6

 7    Dated: January 10, 2020                                LAW OFFICES OF CRAIG P. FAGAN
 8

 9                                                           By: /s/Craig P. Fagan
                                                             Craig P. Fagan
10                                                           Attorneys for all Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   COMPLAINT                                                 18
